WENTWORTH, Judge.
Appellant seeks review of a probation revocation order and sentence entered upon a determination that he had violated the law by participating in a burglary and theft. The only evidence as to appellant’s participation in these offenses was hearsay testimony by a police officer that another suspect had implicated appellant. Probation may not be revoked solely upon the basis of hearsay evidence. See Combs v. State, 351 So.2d 1103 (Fla. 4th DCA 1977). We therefore reverse the order revoking appellant’s probation and accordingly vacate the sentence imposed.
BOOTH and THOMPSON, JJ., concur.